Citation Nr: 0410049	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for multi-joint stiffness, 
including as a result of undiagnosed illness.

2.  Entitlement to service connection for tension headaches, 
including as a result of undiagnosed illness.

3.  Entitlement to service connection for respiratory problems, 
including as a result of undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
problems, including as a result of undiagnosed illness

5.  Entitlement to service connection for paraspinal muscle 
herniations of the lumbar area, status post surgical repair.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for acne vulgaris.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1990 to June 1994, with 
service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a lumbar spine 
disorder and for a higher initial disability evaluation for acne 
will be discussed in the remand that follows this decision on the 
merits.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO. 

2.  The veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War; he developed a disorder characterized 
by multi-joint stiffness, tension headaches, respiratory problems, 
and gastrointestinal problems due to an undiagnosed illness 
related to service in Southwest Asia.


CONCLUSION OF LAW

An undiagnosed illness characterized by multi-joint stiffness, 
tension headaches, respiratory problems, and gastrointestinal 
problems was incurred in service. 38 U.S.C.A. §§ 1110, 1117 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the following decision, the Board finds that the 
notice and duty to assist provisions of the law with respect to 
the issue of service connection for a disorder characterized by 
multi-joint stiffness, tension headaches, respiratory problems, 
and gastrointestinal problems, due to an undiagnosed illness, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease initially diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, United 
States Code. Section 1117 authorized VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period following 
service in the Southwest Asia theater of operations during the 
Persian Gulf War. In establishing the presumptive period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases for 
which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' 
Act by adding 38 C.F.R. § 3.317, which defines qualifying Gulf War 
service, establishes the presumptive period for service 
connection, and denotes a broad but non-exclusive list of signs or 
symptoms which may be representative of undiagnosed illnesses for 
which compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran had 
to experience manifestations of a chronic disability was two years 
after the date on which he/she last performed active service in 
the Southwest Asia Theater of operations during the Gulf War. In 
April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001. This extension of the 
presumptive period was adopted as a final rule in March 1998, and 
on October 21, 1998, Public Law 105-277, §1602(a)(1) added 38 
U.S.C. § 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule that amended 38 
C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006. This interim rule became effective 
November 9, 2001.

On December 27, 2001, the President signed into law the "Veterans 
Education and Benefits Expansion Act of 2001." This legislation 
amended various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter to a 
Persian Gulf veteran with a qualifying chronic disability that 
became manifest- (A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations during the 
Persian Gulf War; or (B) to a degree of 10 percent or more during 
the presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying chronic 
disability' means a chronic disability resulting from any of the 
following (or any combination of any of the following): (A) An 
undiagnosed illness. (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms. (C) Any diagnosed illness that the 
Secretary determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively changing 
the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multisymptom 
illness include the following: (1) Fatigue. (2) Unexplained rashes 
or other dermatological signs or symptoms. (3) Headache. (4) 
Muscle pain. (5) Joint pain. (6) Neurological signs and symptoms. 
(7) Neuropsychological signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory system. (9) Sleep 
disturbances. (10) Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a paragraph 
including the signs and symptoms of § 1117(g) as manifestation of 
an undiagnosed illness. The effective date of all of the cited 
amendments is March 1, 2002. See 66 Fed. Reg. 56,614, 56,615 (Nov. 
9, 2001) (codified at 38 C.F.R. § 3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the changes 
in § 1117.  In pertinent part, the changes expanded the definition 
of "qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed illness 
that the Secretary determines in regulations warrants a 
presumption of service-connection under 38 U.S.C.A. 1117(d).  See 
68 Fed. Reg. 34539, 34540 (2003) (to be codified at 38 C.F.R. § 
3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." This 
rulemaking was meant to clarify this category of illnesses by 
defining the term "medically unexplained chronic multisymptom 
illness" in new § 3.317(a)(2)(ii) to mean "a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities." Also, "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained."  See 68 Fed. Reg. 34539, 34540 (2003) (to 
be codified at 38 C.F.R. § 3.317).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in- service disease or 
injury and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny 
a claim on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board finds that service connection is warranted for 
undiagnosed illness characterized by multi-joint stiffness, 
tension headaches, respiratory problems, and gastrointestinal 
problems.  The veteran maintains that he developed these problems 
as a result of his service.  

The veteran's service records indicate that he served in Southwest 
Asia in 1991 and was awarded the Combat Action Ribbon.  Although 
the service medical records do not show findings of the veteran's 
current complaints, the post-service medical records indicate that 
the veteran has complained of multi-joint stiffness, tension 
headaches, respiratory problems, and gastrointestinal problems 
since his discharge from service.  The post-service medical 
evidence also reveals treatment for these various complaints.  

In an April 2001 VA general medical examination report, the VA 
examiner diagnosed the veteran with Persian Gulf Syndrome and 
tension headaches that were probably related to service in the 
Persian Gulf War.  The examiner observed that the veteran 
complained of chest pains and gastrointestinal problems.  No 
specific diagnosis was provided with respect to these complaints 
other than Persian Gulf Syndrome.  According to an April 2001 VA 
orthopedic examination report, the examiner diagnosed the veteran 
with multiple joint stiffness in the upper and lower extremities.  
Although the examiner suggested that the veteran be afforded a 
rheumatologic examination, the examiner did not provide a specific 
diagnosis.  

As noted above, regulation 38 C.F.R. § 3.317 was amended to expand 
the definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms." 

Based on the veteran's lay competence to report his symptoms and 
the medical evidence of record that he has undiagnosed illness 
characterized by multi-joint stiffness, tension headaches, 
respiratory problems, and gastrointestinal problems, the evidence 
supports service connection based on a presumption of incurrence 
during service the Southwest Asia theater of operations. 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).  


ORDER

Service connection for undiagnosed illness, characterized by 
multi-joint stiffness, tension headaches, respiratory problems, 
and gastrointestinal problems, is granted.


REMAND

The remaining claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the requested 
action that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the appellant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  The appellant should also be requested to provide any 
evidence in his possession that pertains to the claim.

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence identified but not provided by the veteran.  
If the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and his 
representative and request them to submit the outstanding 
evidence.  

3.  When all indicated record development has been completed, the 
RO should contact the VA examiner, if available, who wrote the 
April 2001 VA orthopedic examination report to clarify the 
findings.  In the report, the examiner concluded that the 
veteran's back complaints were from muscle herniations but the 
examiner was unclear whether this occurred while the veteran was 
in the military or prior to his entering the military.  The RO 
should request that the examiner clarify this statement.  

* The examiner should determine whether it is at least as likely 
as not that the current status post muscle herniations are 
etiologically related to the veteran's military service. The term 
"at least as likely as not" does not mean within the realm of 
medical possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of that conclusion 
as it is to find against it.

If the April 2001 VA examiner is not available, then the veteran 
should be scheduled for a VA examination by an examiner with 
appropriate expertise to determine the nature and etiology of 
status post muscle herniations of the veteran's lumbosacral spine.  

* Based upon the examination results and the claims folder review, 
the examiner should determine whether it is at least as likely as 
not that the current status post muscle herniations are 
etiologically related to the veteran's military service, as 
explained above.

* Consideration of such should be reflected in the completed 
examination report.  Any indicated testing should be conducted.  
The rationale for all opinions expressed must also be provided.

4.  The RO should arrange for the veteran to undergo a VA 
examination by an examiner with appropriate expertise to determine 
the nature and extent of impairment from the veteran's service-
connected acne vulgaris.  The claims files must be provided to the 
examiner and consideration of such should be reflected in the 
completed examination report.  

The examination should, if possible, be conducted during an active 
stage of the veteran's service-connected skin disability.  Any 
special diagnostic studies deemed necessary should be performed.

Unretouched photographs depicting any disfiguring lesions should 
be taken.

(a)  A complete history should be elicited, to include the types 
of medications that have been used to treat the disability.

(b)  The examiner should comment on which anatomical areas are 
affected by the veteran's service-connected skin disability 
(versus any non- service-connected skin disability).  The examiner 
should indicate the percentage of the veteran's body affected by 
his service-connected skin disability and the percentage of 
exposed surfaces affected.

(c)  The examiner should describe the extent of any exfoliation, 
exudation, itching, and crusting associated with the disability, 
as well as any nervous and systemic manifestations of the 
disability.  

(d)  The location and extent of any scarring due to the veteran's 
service-connected skin disability should be described, as well as 
all other information required for rating such scarring.

(e)  If there is involvement of the head, face and/or neck, the 
examiner must provide all information required to rate the 
disability under the former and current criteria for rating 
disfigurement.  

(f)  The examiner should also comment on the frequency and 
duration of any flare-ups of the service-connected skin 
disability.

(g)  The examiner should also offer an opinion as to the effect of 
the service-connected skin disability on the veteran's ability to 
obtain or retain substantially gainful employment.

If the examiner is unable to render any opinion requested, it 
should be so indicated on the record, and the reasons therefor 
should be noted.  The factors upon which any medical opinion is 
based should be set forth fully for the record.  The examination 
report must be typed.

5.  Then, the RO should readjudicate the issues on appeal in light 
of all pertinent evidence and legal authority.  In evaluating the 
veteran's service-connected skin disability, the RO should 
consider all pertinent diagnostic codes under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, to include consideration of 
both the former and the revised rating criteria.  The RO should 
also consider whether the case should be forwarded to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set forth in detail. 

6.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue to the veteran a 
supplemental statement of the case and afford him the appropriate 
opportunity for response before the claims files are returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



